Case 6:20-cv-00027-NKM-RSB Document 70-10 Filed 09/07/21 Page 1 of 4 Pageid#: 661




       Self: Title:
       Title:




  Employee Final Comments - Please use after meeting with manager to review evaluation
                           Final Comments

                Employee




  CONFIDENTIALITY POLICY
    It is the policy of Centra that all information is confidential, including, but not limited to patient diagnoses or
    courses of treatment, physician or other professional activities, financial or demographic information on any
    individual, Centra policies and procedures, employee information, or financial and operating statistics. This
    policy applies whether the information is obtained through verbal, written, or electronic means. The
    confidentiality protections extend to all Centra patients, students, donors, or clients. Information is to be
    accessed only on a "need to know" basis. The term "need to know" means the information is essential for
    performance of work responsibilities at Centra. Centra relies on employees' integrity to maintain this moral and
    legal obligation to patients and the organization. Any employee activity using Centra computer equipment or
    network resources may be audited, including Internet and email use. Any violation of this confidential
    information policy may lead to disciplinary or legal action against and/or dismissal of the employee.

    By signing this form, I acknowledge the Centra Confidentiality policy has been reviewed with me as part of this
    appraisal process and I agree to remain in compliance.


    My signature indicates that this Performance Appraisal has been reviewed with me.




    Employee:                           KIMBERLY D HARTMAN K.H. (electronic signature for the evaluation
                                        of KIMBERLY D HARTMAN)




    Date (d-MMM-yyyy):                  19-Feb-2018 01:10 PM EST




    Manager:                            STEPHANIE M EAST S.E. (electronic signature for the evaluation of
                                        KIMBERLY D HARTMAN)
Case 6:20-cv-00027-NKM-RSB Document 70-10 Filed 09/07/21 Page 2 of 4 Pageid#: 662




    Date (d-MMM-yyyy):         13-Mar-2018 07:57 AM EDT




    Electronic confirmation:   cb215b3c0fe2105d8163f9131a04744c
Case 6:20-cv-00027-NKM-RSB Document 70-10 Filed 09/07/21 Page 3 of 4 Pageid#: 663




  Employee Final Comments - Please use after meeting with manager to review evaluation
                          Final Comments
              Employee




  CONFIDENTIALITY POLICY
    It is the policy of Centra that all information is confidential, including, but not limited to patient diagnoses or
    courses of treatment, physician or other professional activities, financial or demographic information on any
    individual, Centra policies and procedures, employee information, or financial and operating statistics. This
    policy applies whether the information is obtained through verbal, written, or electronic means. The
    confidentiality protections extend to all Centra patients, students, donors, or clients. Information is to be
    accessed only on a "need to know" basis. The term "need to know" means the information is essential for
    performance of work responsibilities at Centra. Centra relies on employees' integrity to maintain this moral and
    legal obligation to patients and the organization. Any employee activity using Centra computer equipment or
    network resources may be audited, including Internet and email use. Any violation of this confidential
    information policy may lead to disciplinary or legal action against and/or dismissal of the employee.

    By signing this form, I acknowledge the Centra Confidentiality policy has been reviewed with me as part of this
    appraisal process and I agree to remain in compliance.


    My signature indicates that this Performance Appraisal has been reviewed with me.




    Employee:                           KIMBERLY D HARTMAN K.H. (electronic signature for the evaluation
                                        of KIMBERLY D HARTMAN)




    Date (d-MMM-yyyy):                  1-Apr-2019 03:15 PM EDT




    Manager:                            STEPHANIE M EAST S.E. (electronic signature for the evaluation of
                                        KIMBERLY D HARTMAN)
Case 6:20-cv-00027-NKM-RSB Document 70-10 Filed 09/07/21 Page 4 of 4 Pageid#: 664




    Date (d-MMM-yyyy):         17-Apr-2019 03:25 PM EDT




    Electronic confirmation:   b0162f4d471c54b8aeacb55c50cbcceb
